DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2021, 04/30/2020 and 02/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-13, 20-22, 25-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2015/0320432 A1) in view of Betelia (US 2018/0098779 A1)
Regarding claim 1, Adams discloses: A guidewire (guidewire 22, see Fig. 4) comprising: an elongated member (insulator 30, see Fig. 4); a shaft extending distally from the elongated member (elongated conductor 24, see Figs. 4-5), wherein the elongated member and the shaft are configured to be navigated through vasculature of a patient (see Paragraphs 20 and 39 mentioning guidewires are navigated through vasculature); a first conductor (electrode portion 32, see Fig. 4 – electrodes are electrical conductors) extending around the shaft to define an outer perimeter of the guidewire (see Fig. 4 showing electrode portion 32 extending around the shaft) and configured to be electrically connected to an energy source (see Paragraphs 35 and 51 mentioning wherein the conductor 24 and electrode tip 34 are connected to power source 40); a first electrode (electrode tip 34, see Fig 5) located adjacent the shaft (see Fig. 5) where the first conductor extends around the shaft (see Fig. 5), wherein the first electrode is configured to be electrically coupled to the energy source via the first conductor (see Paragraph 35 – noting that as electrode portion is conductive, an electrically coupled connection is formed between the electrode portion and the electrode tip); 
However, while Adams discloses wherein the elongated conductor aids in the generation of high voltages pulses that would cause cavitation in a fluid (Paragraphs 38-39 mentioning wherein the bubbles generated are caused by cavitation), Adams does not expressly disclose a second electrode; and a second conductor configured to electrically couple the second electrode to the energy source, wherein the first and second electrodes are configured to deliver an electrical signal to a fluid in contact with the first and second electrodes to cause the fluid to undergo cavitation to generate a pressure pulse wave within the fluid.
However, in the same field of endeavor, namely surgical wires insertable into the vasculature having electrically conductive material capable of generating a shock wave or pulse, Betelia teaches a first conductor (wire 340, see Fig. 3A) and a first electrode (350, see Fig. 3B, see Paragraphs 37 and 38, seen to be consistent amongst all embodiments unless otherwise stated) and a second conductor (336, see Fig. 3A) with a second electrode (352 A-C, see Fig. 3B, see Paragraphs 37 and 38, seen to be consistent amongst all embodiments unless otherwise stated), wherein the first and second conductors are interwoven with one-another to form a double helix (see Fig. 3A and Paragraph 45) to vary the energy of the generated shockwave that the two sets of wires produce from the electrodes thereon (see Paragraph 47) – see also Paragraph 83 mentioning wherein such the generated shock wave generates a cavitation bubble cavity. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electrode portion of the device of Adams to include the first and second conductor and accompanying electrode portions thereon as taught and suggested by Betelia to, in this case, vary the energy of the generated shockwave that the two sets of wires produce from the electrodes thereon (see Betelia Paragraph 47). It is noted that as the electrode portion of Adams is coiled around the shaft similarly to the wires of Betelia and would thereby keep the same coiled configuration for the wires of Betelia once incorporated therein. 
Regarding claim 2, the combination of Adams and Betelia disclose the invention of claim 1, Adams as modified by Betelia further discloses wherein the first conductor comprises an electrically conductive material at least partially covered with an electrically insulative material (see Betelia Paragraphs 7, 37 mentioning wherein the wires having electrodes thereon, as incorporated into the device of Adams, are made from a conductive material that is covered in an insulative material, wherein regions of the insulative material are removed therefrom to form the electrode portions), and wherein the electrically insulative material defines an aperture that exposes the electrically conductive material to define the first electrode (see Betelia Paragraphs 7, 37 mentioning wherein the wires having electrodes thereon, as incorporated into the device of Adams, are made from a conductive material that is covered in an insulative material, wherein regions of the insulative material are removed therefrom to form the electrode portions)
Regarding claim 3, the combination of Adams and Betelia disclose the invention of claim 2, Adams as modified by Betelia further discloses wherein the first electrode is one of a first plurality of electrodes that are each defined by one of a first plurality of apertures through the electrically insulative layer that exposes the electrically conductive layer of the first conductor (see Betelia Figs. 3B-3D showing wherein the sets of electrodes on the wires as incorporated into the device of Adams each comprise a plurality of electrodes that are defined as apertures within the insulative top layer of the wires, see Paragraphs 3 and 37), wherein the aperture is one of the plurality of apertures (see Figs. 3B-3D)
Regarding claim 4, the combination of Adams and Betelia disclose the invention of claim 3, Adams as modified by Betelia further discloses wherein electrodes of the first plurality of electrodes are defined by apertures of the first plurality of apertures at a plurality of longitudinal locations and a plurality of radial locations along the shaft (see Betelia Figs 3B-3D showing the pluralities of electrodes are spaced apart along the longitudinal axis on each respective interwoven coil portion as shown in Fig. 3D)
Regarding claim 5, the combination of Adams and Betelia disclose the invention of claim 1, Adams as modified by Betelia further discloses wherein the first electrode is a discrete component electrically coupled to the first conductor adjacent the shaft where the first conductor coils around the shaft (see Betelia Fig. 3A showing the two wires, as incorporated into the device of Adams, coiled around the shaft with electrodes disposed thereon formed from the removal of portions of the insulative top layer material, thereby forming discrete electrodes within the conductive wires)
Regarding claim 10, the combination of Adams and Betelia disclose the invention of claim 1, Adams as modified by Betelia further discloses wherein the first and second conductors each extend around the shaft to define a respective coil (see Betelia Fig. 3B showing first and second wires coiled around a shaft, seen to keep said configuration when incorporated onto the shaft of Adams), the coils defined by the first and second conductors having substantially equal pitches and inner diameters (see Betelia Fig. 3B showing the wires having substantially equal pitches)
Regarding claim 11, the combination of Adams and Betelia disclose the invention of claim 1, Adams as modified by Betelia further discloses wherein the first and second conductors each comprise an electrically conductive material at least partially covered with an electrically insulative material (see Betelia Paragraphs 7, 37 mentioning wherein the wires having electrodes thereon, as incorporated into the device of Adams, are made from a conductive material that is covered in an insulative material, wherein regions of the insulative material are removed therefrom to form the electrode portions), the electrically insulative material of the first conductor defining a first aperture that exposes the electrically conductive material of the first conductor to define the first electrode, and the electrically insulative material of the second conductor defining a second aperture that exposes the electrically conductive material of the second conductor to define the second electrode (see Betelia Paragraphs 7, 37 mentioning wherein the wires having electrodes thereon, as incorporated into the device of Adams, are made from a conductive material that is covered in an insulative material, wherein regions of the insulative material are removed therefrom to form the electrode portions)
Regarding claim 12, the combination of Adams and Betelia disclose the invention of claim 11, Adams as modified by Betelia further disclose wherein the first electrode is one of a first plurality of electrodes that are each defined by one of a first plurality of apertures through the electrically insulative layer of the first conductor that exposes the electrically conductive layer of the first conductor (see Betelia Figs. 3B-3D showing wherein the sets of electrodes on the wires as incorporated into the device of Adams each comprise a plurality of electrodes that are defined as apertures within the insulative top layer of the wires, see Paragraphs 3 and 37); and the second electrode is one of a second plurality of electrodes that are each defined by one of a second plurality of apertures through the electrically insulative layer that exposes the electrically conductive layer of the second conductor (see Betelia Figs. 3B-3D showing wherein the sets of electrodes on the wires as incorporated into the device of Adams each comprise a plurality of electrodes that are defined as apertures within the insulative top layer of the wires, see Paragraphs 3 and 37)
Regarding claim 13, the combination of Adams and Betelia disclose the invention of claim 12, Adams as modified by Betelia further discloses wherein electrodes of the first plurality of electrodes are defined by apertures of the first plurality of apertures at a plurality of longitudinal locations and a plurality of circumferential locations along the shaft; and electrodes of the second plurality of electrodes are defined by apertures of the second plurality of apertures at a plurality of longitudinal locations and a plurality of radial locations along the shaft (see Betelia Figs 3B-3D showing the pluralities of electrodes on both wires are spaced apart along both the longitudinal axis and circumference on each respective interwoven coil portion as shown in Fig. 3D)
Regarding claim 20, the combination of Adams and Betelia disclose the invention of claim 1, Adams further discloses wherein the elongated member does not define a lumen that extends to a distal tip of the guidewire (see Adams Fig. 5, see also Paragraph 45 mentioning the distal end of the elongated conductor is tapered with an electrode tip placed on the distal end, interpreted to mean the elongate conductor is solid as there is no mention of any object being inserted therethrough) 
Regarding claim 21, the combination of Adams and Betelia disclose the invention of claim 1, Adams further discloses wherein the elongated member defines an outer diameter of about 0.25 millimeters and 0.75 millimeters (see Paragraph 4 mentioning the guidewire may be as small as 0.014 inches, or 0.36 millimeters) 
Regarding claim 22, the combination of Adams and Betelia disclose all limitations of the invention of claim 1.
However, the combination does not expressly disclose wherein the guidewire defines a longitudinal length of a distal portion of about 10 millimeters to about 30 millimeters.
It would have been obvious to one of ordinary skill in the art, before the effecting filing date of the claimed invention, to cause the guidewire of Adams to have a length of a distal portion of about 10 millimeters to about 30 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams would not operate differently with the claimed longitudinal length and since the device both devices are intended to reside partially within the vasculature and generate an electrical pulse causing cavitation, the device would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, and suggests the range by even be between 5-100 millimeters (see Specification Pg. 4, Paragraph 26)
Regarding claim 25, the combination of Adams and Betelia disclose the invention of claim 1, Adams further discloses wherein the shaft is a solid shaft (see Adams Fig. 5, see also Paragraph 45 mentioning the distal end of the elongated conductor is tapered with an electrode tip placed on the distal end, interpreted to mean the elongate conductor is solid as there is no mention of any object being inserted therethrough)
Regarding claim 26, Adams discloses: A method comprising: introducing a guidewire (guidewire 22, see Fig. 4) through vasculature of a patient to a target treatment site (see Fig. 11A showing an initial method step of inserting a guidewire through vasculature to a target treatment site), the guidewire comprising: an elongated member (insulator 30, see Fig. 4); a shaft extending distally from the elongated member (elongated conductor 24, see Figs. 4-5), wherein the elongated member and the shaft are configured to be navigated through vasculature of the patient (see Paragraphs 20 and 39 mentioning guidewires are navigated through vasculature); a first conductor extending around the shaft to define an outer perimeter of the guidewire (electrode portion 32, see Fig. 4 – electrodes are electrical conductors) and configured to be electrically connected to an energy source (see Paragraphs 35 and 51 mentioning wherein the conductor 24 and electrode tip 34 are connected to power source 40); a first electrode (electrode tip 34, see Fig 5) located adjacent the shaft  (see Fig. 5) where the first conductor extends around the shaft (see Fig. 5), wherein the first electrode is configured to be electrically coupled to the energy source via the first conductor (see Paragraph 35 – noting that as electrode portion is conductive, an electrically coupled connection is formed between the electrode portion and the electrode tip), and controlling an energy source to deliver an electrical signal to a fluid in contact with the first electrode to cause the fluid to undergo cavitation and generate a pressure pulse wave within the fluid (see Adams Fig. 11B showing the method step of providing a shock wave to the electrodes while within the vasculature)
However, while Adams discloses wherein the electrodes wherein the conductor aids in the generation of high voltages pulses that would cause cavitation in a fluid (see Abstract and Paragraph 3), Adams does not expressly disclose a second electrode; and a second conductor configured to electrically couple the second electrode to the energy source, wherein the first and second electrodes are configured to deliver an electrical signal to a fluid in contact with the first and second electrodes to cause the fluid to undergo cavitation to generate a pressure pulse wave within the fluid.
However, in the same field of endeavor, namely surgical wires insertable into the vasculature having electrically conductive material capable of generating a shock wave or pulse, Betelia teaches a first conductor (wire 340, see Fig. 3A) and a first electrode (350, see Fig. 3B, see Paragraphs 37 and 38, seen to be consistent amongst all embodiments unless otherwise stated) and a second conductor (336, see Fig. 3A) with a second electrode (352 A-C, see Fig. 3B, see Paragraphs 37 and 38, seen to be consistent amongst all embodiments unless otherwise stated), wherein the second conductor is configurated to electrically couple the second electrode to the energy source (see Paragraph 45 mentioning where the second conductor comprises a positive voltage potential, only capable is coupled in some form to a voltage source), controlling an energy source to deliver an electrical signal to a fluid in contact with the first and second electrode to cause the fluid to undergo cavitation and generate a pressure pulse wave within the fluid (see Fig. 5 showing a voltage source is activated to apply a shock wave within the vasculature once the device is in position), wherein the first and second conductors are interwoven with one-another to form a double helix (see Fig. 3A and Paragraph 45) to vary the energy of the generated shockwave that the two sets of wires produce from the electrodes thereon (see Paragraph 47) – see also Paragraph 83 mentioning wherein such the generated shock wave generates a cavitation bubble cavity. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the electrode portion of the device of Adams to include the first and second conductor and accompanying electrode portions thereon as taught and suggested by Betelia to, in this case, vary the energy of the generated shockwave that the two sets of wires produce from the electrodes thereon (see Betelia Paragraph 47). It is noted that as the electrode portion of Adams is coiled around the shaft similarly to the wires of Betelia and would thereby keep the same coiled configuration for the wires of Betelia once incorporated therein, in addition to both Betelia and Adams disclosing the method step of applying a shock wave via an energy source after the electrodes are in position (see Betelia Fig. 5 and Adams Fig. 11B showing the method step of providing a shock wave to the electrodes while within the vasculature)
Regarding claim 28, the combination of Adams and Betelia disclose the method steps of claim 26, Adams further discloses the method step of navigating a distal portion of a catheter over the guidewire using a guidewire lumen of the catheter in response delivering the electrical signal to the fluid in contact with the first and second electrode; and deploying a medical device at the target treatment site from the distal portion of the catheter (see Adams Fig. 11B showing the method step of advancing a balloon catheter into the opening of the vascular occlusion after applying a shock impulse to perform an angioplasty procedure with an angioplasty balloon, see also Paragraph 41)
Claim(s) 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2015/0320432 A1) in view of Betelia (US 2018/0098779 A1), further in view of Maor (US 2009/0248012 A1), further in view of Hawkins (US 11020135 B1)
Regarding claim 6, the combination of Adams and Betelia disclose all the limitations of the invention of claim 1.
However, the combination does not expressly disclose wherein proximal portions of the first conductor and the second conductor are embedded within the elongated member.
However, in the same field of endeavor, namely surgical shockwave generators capable of causing cavitation in fluid, Hawkins teaches wherein wires may be embedded within grooves of the elongate shaft assembly (see Fig. 6B) to accommodate changes in the radius of curvature as the pair of concentric tubes bends, thereby minimally interfering with the flexibility of the tubes (see Col. 10, Lines 27-31)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first conductor and elongate conductor of Adams as modified Betelia to have the wires of the first conductor be embedded within grooves on the elongate conductor to, in this case, accommodate changes in the radius of curvature as the pair of concentric tubes bends, thereby minimally interfering with the flexibility of the tubes (see Hawkins Col. 10, Lines 27-31)
Regarding claim 7, the combination of Adams and Betelia disclose all limitations of the invention of claim 1.
However, the combination does not expressly disclose wherein an outer surface of the elongated member defines a recess configured to receive at least part of the first conductor and the second conductor.
However, in the same field of endeavor, namely surgical shockwave generators capable of causing cavitation in fluid, Hawkins teaches wherein wires may be embedded within grooves of the elongate shaft assembly (see Fig. 6B) to accommodate changes in the radius of curvature as the pair of concentric tubes bends, thereby minimally interfering with the flexibility of the tubes (see Col. 10, Lines 27-31)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first conductor and elongate conductor of Adams as modified Betelia to have the wires of the first conductor be embedded within grooves on the elongate conductor to, in this case, accommodate changes in the radius of curvature as the pair of concentric tubes bends, thereby minimally interfering with the flexibility of the tubes (see Hawkins Col. 10, Lines 27-31).
Regarding the invention of claim 8, the combination of Adams, Betelia and Hawkins disclose the invention of claim 7, Adams as modified by Betelia further discloses wherein the recess defines a helix as the recess extends along a length of the elongated member (recess of Hawkins as incorporated into the device of Adams is interpreted to be a helix configuration to accommodate the helix configuration of the wires of Betelia as incorporated into the device of Adams.
Regarding claim 14, the combination of Adams and Betelia disclose all limitations of the invention of claim 1.
However, does combination does not expressly discloses wherein the second conductor comprises an electrically conductive core of the elongated member and the first conductor is embedded within the elongated member.
However, in the same field of endeavor, namely surgical shock wave generation devices comprising electrodes and conductors, Maor teaches an electrode (electrode wire 133, see Fig. 11) that forms an electrically conductive core of an elongated member (see Fig. 11 showing wherein the electrode wire 133 is within catheter shaft 119, thereby forming a conductive core) so as to limit contact with air or bodily fluids in order to not to compromise the electric field generated therefrom (see Paragraph 113)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the second conductor of Betelia as incorporated into the device of Adams, to be placed within the elongated conductor of Adams including the insulative inner shaft septum to, in this case, limit contact with air or bodily fluids in order to not to compromise the electric field generated therefrom as well as to electorally isolate the electrode wire from one-another (see Maor Paragraphs 105 and 113)
However, the combination does not expressly disclose wherein the first conductor is embedded within the elongated member.
However, in the same field of endeavor, namely surgical shockwave generators capable of causing cavitation in fluid, Hawkins teaches wherein wires may be embedded within grooves of the elongate shaft assembly (see Fig. 6B) to accommodate changes in the radius of curvature as the pair of concentric tubes bends, thereby minimally interfering with the flexibility of the tubes (see Col. 10, Lines 27-31)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first conductor and elongate conductor of Adams as modified Betelia to have the wires of the first conductor be embedded within grooves on the elongate conductor to, in this case, accommodate changes in the radius of curvature as the pair of concentric tubes bends, thereby minimally interfering with the flexibility of the tubes (see Hawkins Col. 10, Lines 27-31)
Regarding claim 15, the combination of Adams, Betelia, Maor and Hawkins disclose the invention of claim 14, Adams as modified  by Feralia and Maor further disclose wherein the elongated member includes at least one electrically insulative layer that electrically insulates the first conductor from the electrically conductive core of the second conductor (see Maor Paragraph 105 mentioning wherein the wires 133 and 135 are surrounded by insulative material shown in Fig. 11)
Regarding claim 16, the combination of Adams, Betelia, Maor and Hawkins disclose the invention of claim 14, Adams as modified by Betelia Maor further discloses wherein the shaft includes the second electrode (electrode portion of the wires of Betelia as incorporated in the device of Adams has electrodes thereon formed by removing portions of the insulative covering, housed within the elongate conductor as taught and suggested by Maor)
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2015/0320432 A1) in view of Betelia (US 2018/0098779 A1), further in view of Hawkins (US 11020135 B1) as applied to claim 8, further in view of Culbert (US 2019/0381223 A1) – considered prior art due to the priority claim to Provisional Application 62/685,659 which provides 112 support for the disclosure.
Regarding claim 9, the combination of Adams, Betelia and Hawkins disclose all limitations of the invention of claim 8.
However, while Adams as modified by Betelia and Hawkins discloses wherein the wires are placed within spiral grooves on the elongate member to keep the overall shape of the wires of Betelia as incorporated into the device of Adams, the combination does not expressly disclose herein a pitch of the helix decreases towards a distal end of the elongated member.
However, in the same field of endeavor, namely surgical devices capable of performing cavitation within a blood vessel, Culbert teaches an elongate shaft with a spiral cut down the length of the shaft, the spiral cut having varied pitch to alter the stiffness of the shaft (see Paragraph 183).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the grooves of Hawkins as incorporated into the device of Adams to vary in pitch with a larger pitch as the proximal end of the device as taught and suggested by Culbert to, in this case, to provide greater stiffness to the proximal end and thereby more flexibility at the distal and of the device (see Culbert Paragraph 183)
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2015/0320432 A1) in view of Betelia (US 2018/0098779 A1), further in view of Viohl (US 2009/0099555 A1)
Regarding claim 17, the combination of Adams and Betelia disclose the invention of claim 1, Adams as modified by Betelia further disclose wherein the first conductor extends around the shaft to define a first coil (see Betelia Fig. 3B showing the wires coiled around a shaft as incorporated into the device of Adams to coil around the elongate conductor)
However, the combination does not expressly disclose wherein the guidewire further comprising one or more spacing filars that each extend between turns of the first coil around the shaft to define a respective spacing coil, the first coil and the one or more spacing coils having substantially equal pitches and inner diameters (see Fig. IIIb showing the three spacing filar cables)
However, in the same field of endeavor, namely conductive surgical cables capable of propagating an electrical shock impulse, Viohl teaches wherein the inclusion of filar coils in combination with other wires, cables, rods or tubes, facilitates the transfer of mechanical forces and/or the conduction of electrical signals to and from the proximal (system) end to the distal (patient) end of the device (see Paragraph 5)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Adams as modified by Betelia to include filar cables interwoven with the wires of Betelia as incorporated into the device of Adams to, in this case, facilitate the transfer of mechanical forces and/or the conduction of electrical signals to and from the proximal (system) end to the distal (patient) end of the device (see Viohl Paragraph 5)
Regarding claim 18, the combination of Adams, Betelia and Viohl disclose the invention of claim 17, Adams as modified by Betelia and Viohl further discloses wherein the one or more spacing filars include at least three spacing filars (see Viohl Fig. IIIb showing three spacing filars as incorporated into the device of Adams)
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2015/0320432 A1) in view of Betelia (US 2018/0098779 A1), further in view of Schafer (US 2007/0066978 A1)
Regarding claim 19, the combination of Adams and Betelia disclose all limitations of the invention of claim 1.
However, the combination does not expressly disclose a radiopaque distal tip that is distal to the shaft.
However, in the same field of endeavor, namely surgical cavitation devices having a distal elongate shaft, Schafer teaches a radiopaque distal tip that is distal to the shaft (see Paragraph 124 mentioning wherein a radiopaque material can be disposed at or near the distal end of wire so that the location of the distal end of wire can be located within a patient using fluoroscopy)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal tip of the elongate conductor of Adams to include a radiopaque material as taught and disclosed by Schafer to, in this case, to track the location of the distal end of the device within a patient using fluoroscopy (see Schafer Paragraph 124)
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2015/0320432 A1) in view of Betelia (US 2018/0098779 A1), further in view of Jalgaonkar (US 2007/0066978 A1)
Regarding claim 23, the combination of Adams and Betelia disclose all limitations of the invention of claim 1.
However, the combination does not expressly disclose wherein the elongated member decreases in stiffness in a distal direction.
However, in the same field of endeavor, namely flexible guide shafts insertable within the vasculature, Jalgaonkar teaches that providing one or more cuts on the distal end of an elongate shaft (see Fig. 17), the tensile strength and flexibility provided by the arrangement of the one or more cuts in translates into better navigability when a clinician is advancing or retracting the elongate shaft, such as in tortuous anatomy (see Paragraphs 85 and 87) 
It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to have modified the distal portion of the insulator of Adams to include the spiral cuts as taught and suggested by Jalgaonkar to, in this case, facilitate better navigability when a clinician is advancing or retracting the elongate shaft, such as in tortuous anatomy (see Jalgaonkar Paragraphs 85 and 87) – this is seen to reduce stiffness in the distal portion of the insulator of Adams.
Regarding claim 24, the combination of Adams and Betelia disclose all limitations of the invention of claim 1.
However, the combination does not expressly disclose wherein the elongated member includes a hypotube.
However, in the same field of endeavor, namely flexible guide shafts insertable within the vasculature, Jalgaonkar teaches that providing one or more cuts on the distal end of an elongate shaft (see Fig. 17), the tensile strength and flexibility provided by the arrangement of the one or more cuts in translates into better navigability when a clinician is advancing or retracting the elongate shaft, such as in tortuous anatomy (see Paragraphs 85 and 87). This is seen to form a hypotube portion on the distal end of the elongate shaft.
It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to have modified the distal portion of the insulator of Adams to include the spiral cuts as taught and suggested by Jalgaonkar to, in this case, facilitate better navigability when a clinician is advancing or retracting the elongate shaft, such as in tortuous anatomy (see Jalgaonkar Paragraphs 85 and 87) – This is seen to form a hypotube portion on the distal end of the insulator with the micro-engineered spiral groove pattern to increase flexibility. 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 2015/0320432 A1) in view of Betelia (US 2018/0098779 A1), further in view of Hawkins (US 11020135 B1)
	Regarding claim 27, the combination of Adams and Betelia disclose the method of claim 26, Adams as modified by Betelia further disclose wherein the electrical signal is a first electrical signal (see Adams Fig. 11 showing the method step of generating a first electrical signal, see also Paragraph 41 mentioning the illustrated method steps).
	However, while Adams discloses wherein a shock is given at a surgical site to create an opening within the vasculature (interpreted to mean several shocks may be provided in order to create said opening with possible repositioning), Adams does not expressly disclose the method step of after delivering the first electrical signal, repositioning the guidewire within the vasculature; and after repositioning the guidewire within the vasculature, delivering a second electrical signal to cause the fluid to undergo further cavitation and generate further pressure pulse waves within the fluid.
	However, in the same field of endeavor, namely surgical shock or pulse generators that cause cavitation within the vasculature, Hawkins teaches the method steps of inserting a guidewire within a patient’s vasculature to align with a first treatment region, providing a first shock impulse, then repositioning the guidewire to align with a second treatment region and delivering a second shock impulse (see Fig. 12 illustrating the method steps). This is seen to cause cavitation as providing a shock while within the vasculature will result in fluid cavitation.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method steps of Adams to further include repositioning the guidewire of Adams and delivering a second shock impulse to provide treatment to multiple treatment areas (see Hawkins Fig. 12, see also Col. 22, Lines 16-25). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 10966737 B2 to Nguyen, and US 2020/0205845 A1 to Yang and US 6088610 A to Littmann all disclose surgical pulse generators capable of generating cavitation within a blood vessel
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771